932 So.2d 311 (2006)
Stephen W. ERICSON, Appellant,
v.
STATE of Florida, Appellee.
No. 2D05-3450.
District Court of Appeal of Florida, Second District.
January 20, 2006.
PER CURIAM.
Stephen W. Ericson appeals the postconviction court's order denying his motion for jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). To resolve Mr. Ericson's jail credit claim requires factual determinations that are not apparent from the face of the record. Therefore, this claim may not be raised by a rule 3.800(a) motion. See Clifton v. State, 905 So.2d 1042 (Fla. 2d DCA 2005). Accordingly, we affirm the order without prejudice to any right Mr. Ericson might have to file a timely and facially sufficient sworn motion seeking jail credit under Florida Rule of Criminal Procedure 3.850. Any such motion will not be deemed successive.
Affirmed.
ALTENBERND, KELLY, and WALLACE, JJ., Concur.